Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.
This office action is responsive to RCE filed on 09/22/2022. Claims 1, 8, and 14 are amended. Claims 1-10, and 12-20 are pending examination.

	
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process), claim(s) 8 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 14 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 8, and 14 is/are drawn to one of the statutory categories of invention.
Claims 1-10, and 12-20 are directed to determining that a case created to address an issue is closed and perform analysis of steps in process used to close the case and providing an incentive to technicians based on that closed the case. Specifically, the claims recite determining, that a case created to address an issue is closed, wherein determining that the created case is closed includes establishing and recording a communications session related to the case; performing, an analysis of a process used to close the case, the analysis comprising determining a length of time corresponding to individual steps in the process used to close the case based on telemetry information related to the recorded communications session; determining, using a machine learning algorithm executed by the server and based at least in part on the analysis, that the case was closed faster than an average case time to close similar cases; generating, using the machine learning algorithm, a custom survey including a question to determine a technique used to close the case faster than the average case time; determining, using the machine learning algorithm, one or more incentives to provide to a technique to respond to the custom survey; providing, by the server, the custom survey to a technician that closed the case faster than the average case time; identifying, the one or more incentives to the technician; receiving, an answer corresponding to question, the answer including the technique used to close the case faster than the average case time; and providing the technique used to close the case faster than the average case time to one or more additional technicians, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as server, client device, computing device, processors, non-transitory computer readable media merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the server, client device, computing device, processors, non-transitory computer readable media perform(s) the steps or functions of determining, that a case created to address an issue is closed, wherein determining that the created case is closed includes establishing and recording a communications session related to the case; performing, an analysis of a process used to close the case, the analysis comprising determining a length of time corresponding to individual steps in the process used to close the case based on telemetry information related to the recorded communications session; determining, using a machine learning algorithm executed by the server and based at least in part on the analysis, that the case was closed faster than an average case time to close similar cases; generating, using the machine learning algorithm, a custom survey including a question to determine a technique used to close the case faster than the average case time; determining, using the machine learning algorithm, one or more incentives to provide to a technique to respond to the custom survey; providing, by the server, the custom survey to a technician that closed the case faster than the average case time; identifying, the one or more incentives to the technician; receiving, an answer corresponding to question, the answer including the technique used to close the case faster than the average case time; and providing the technique used to close the case faster than the average case time to one or more additional technicians. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a server, client device, computing device, processors, non-transitory computer readable media to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of determining that a case created to address an issue is closed and perform analysis of steps in process used to close the case and providing an incentive to technicians based on that closed the case. As discussed above, taking the claim elements separately, the server, client device, computing device, processors, non-transitory computer readable media perform(s) the steps or functions of determining, that a case created to address an issue is closed, wherein determining that the created case is closed includes establishing and recording a communications session related to the case; performing, an analysis of a process used to close the case, the analysis comprising determining a length of time corresponding to individual steps in the process used to close the case based on telemetry information related to the recorded communications session; determining, using a machine learning algorithm executed by the server and based at least in part on the analysis, that the case was closed faster than an average case time to close similar cases; generating, using the machine learning algorithm, a custom survey including a question to determine a technique used to close the case faster than the average case time; determining, using the machine learning algorithm, one or more incentives to provide to a technique to respond to the custom survey; providing, by the server, the custom survey to a technician that closed the case faster than the average case time; identifying, the one or more incentives to the technician; receiving, an answer corresponding to question, the answer including the technique used to close the case faster than the average case time; and providing the technique used to close the case faster than the average case time to one or more additional technicians. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of determining that a case created to address an issue is closed and perform analysis of steps in process used to close the case and providing an incentive to technicians based on that closed the case. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 2-7, 9-10, 12-13, and 15-20 further describe the abstract idea of determining that a case created to address an issue is closed and perform analysis of steps in process used to close the case and providing an incentive to technicians based on that closed the case. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

3.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1-10, and 12-20.

NPL Reference
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “An Introduction to Machine Learning Methods for Survey Researchers” describes “Machine learning techniques comprise an array of computer-intensive methods that aim at discovering patterns in data using flexible, often nonparametric, methods for modeling and variable selection. These methods offer an expansion to the more traditional methods, such as OLS or logistic regression, which have been used by survey researchers and social scientists. Many of the machine learning methods do not require the distributional assumptions of the more traditional methods, and many do not require explicit model specification prior to estimation. Machine learning methods are beginning to be used for various aspects of survey research including responsive/adaptive designs, data processing and nonresponse adjustments and weighting. This special issue aims to familiarize survey researchers and social scientists with the basic concepts in machine learning and highlights five common methods. Specifically, articles in this issue will offer an accessible introduction to: LASSO models, support vector machines, neral networks, and classification and regression trees and random forests. In addition to a detailed description, each article will highlight how the respective method is being used in survey research along with an application of the method to a common example. The introductory article will provide an accessible introduction to some commonly used concepts and terms associated with machine learning modeling and evaluation. The introduction also provides a description of the data set that was used as the common application example for each of the five machine learning methods.”.

	
Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#US20200184406A1 teaches similar invention which describes In one example, the objective function identifies a reward for balancing a quantity of work among the network technicians for the day. In another example, the objective function identifies a reward for reducing overtime of network technicians of the sets of network technicians assigned to plurality of work centers in excess of a designated quantity of work for the day. For instance, the work may be quantified by time, and the overtime may be work by an individual network technician in excess of eight hours (or in excess of seven hours, six hours, etc.) on a given day.	

Response to Arguments
6.	Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive. 
	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of determining that a case created to address an issue is closed and perform analysis of steps in process used to close the case and providing an incentive to technicians based on that closed the case which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to determining that a case created to address an issue is closed and perform analysis of steps in process used to close the case and providing an incentive to technicians based on that closed the case does not add technical improvement to the abstract idea. The recitations to “server, client device, computing device, processors, non-transitory computer readable media” perform(s) the steps or functions of determining, that a case created to address an issue is closed, wherein determining that the created case is closed includes establishing and recording a communications session related to the case; performing, an analysis of a process used to close the case, the analysis comprising determining a length of time corresponding to individual steps in the process used to close the case based on telemetry information related to the recorded communications session; determining, using a machine learning algorithm executed by the server and based at least in part on the analysis, that the case was closed faster than an average case time to close similar cases; generating, using the machine learning algorithm, a custom survey including a question to determine a technique used to close the case faster than the average case time; determining, using the machine learning algorithm, one or more incentives to provide to a technique to respond to the custom survey; providing, by the server, the custom survey to a technician that closed the case faster than the average case time; identifying, the one or more incentives to the technician; receiving, an answer corresponding to question, the answer including the technique used to close the case faster than the average case time; and providing the technique used to close the case faster than the average case time to one or more additional technicians. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to determining that a case created to address an issue is closed and perform analysis of steps in process used to close the case and providing an incentive to technicians based on that closed the case does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “server, client device, computing device, processors, non-transitory computer readable media” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of determining that a case created to address an issue is closed and perform analysis of steps in process used to close the case and providing an incentive to technicians based on that closed the case. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3682